DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered. 
Response to Amendment
	This office action is responsive to the amendment filed on 02/25/2021. As directed by the amendment: claims 1 and 9 have been amended and claims 17 – 20 have been added.  Thus, claims 1 – 20 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 6, filed 02/25/2021, with respect to the claim objections have been fully considered and are persuasive. The applicant has corrected the grammatical errors.  The claim objection of claim 9 has been withdrawn. 
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. In regards to the claim rejections under 35 U.S.C. 102 applicant argues that “the first spring leg can never abut against the annular shoulder 14b in a rotational direction even if one way to dramatically increase the thickness of the annular shoulder”. The Office respectfully disagrees on the basis of two points. Firstly, the definition of abut by Merriam-Webster notes a verb “to border on: to touch along an edge” or “to cause to touch or lean for support” by either of these definitions a spring leg welded to a (see annotated Fig. 14A below). Thus the office asserts that Lazic does indeed anticipate the surgical clip as claimed in claim 1, which will be further expanded on within the 102 rejection below. The 103 rejection of claim 4 stands as well, as claim 1 is taught by Lazic. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “not welded”) are not recited in the rejected claims prior to amendment, particularly in claim 1 where it is argued that the applicant’s device does not need welding.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Office acknowledges that the applicant that this feature “not welded” is claimed in new dependent claim 19, which has been rejected under a new grounds of rejection, Lazic in view of Meyers et al (US 5925064 A), herein referenced to as “Meyers”, see 103 rejection below. 


    PNG
    media_image1.png
    798
    564
    media_image1.png
    Greyscale

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, ll 17, “the axis of rotation where the first spring leg and abuttingly supported in the force…” should read as “the axis of rotation, and wherein the first spring leg  is abuttingly supported in the force…”
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the plug portion" in ll 17 and 18.  There is insufficient antecedent basis for this limitation in the claim. This limitation is indefinite because it is unclear if “the plug portion” refers to “a plug-in portion” in ll 13, or another. For the purpose of prior art examination, the Office will interpret the plug portion to be the same as the plug-in portion.  Appropriate correction is required.
In regards to claim 20 the limitation “…and the outer diameter of which is greater than the outer diameter of the plug portion” renders the claim indefinite because it is unclear what “which” refers to, as it could refer to “the bearing sleeve”, “an encircling annular collar” or “the plug portion”. For the purpose of prior art examination, the Office will interpret “which” to be the encircling annular portion. Appropriate correction is required.
Claim 20 recites the limitation "the annular collar" in ll 20.  There is insufficient antecedent basis for this limitation in the claim. This limitation is indefinite because it is unclear if “annular collar” refers to “an encircling annular collar” in ll 16, or another. For the purpose of prior art examination, the Office will interpret the annular collar to be the same as the encircling annular collar. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazic (US 9386987 B2), herein referenced to as Lazic.
In regards to claim 1, Lazic discloses: a surgical clip 1’’’ (see Figs. 14a – 14b, [0051], ll 1 – 3) comprising, two clip parts 2a and 2b (see Figs. 14a – 14b, col. 6, ll 64 – 67) that are rotatably interconnected by a separate bearing sleeve 14’’’ (see Figs. 14a – 14b, col. 6 – 7, ll 64 – 9) and a leg spring 4 (see Figs. 14a – 14b, col. 6, ll 64 – 67, col. 4, ll 5 – 9) which pretensions the two clip parts to an initial rotary position, the leg spring having a coil body 4a (see Fig. 4, col. 6, ll 64 – 67, col. 5, ll 11 – 22) and two spring legs 4b (see Fig. 4, col. 6, ll 64 – 67, ll 11 – 22) ; wherein the coil body 4a of said leg spring 4 is at least partially disposed within the bearing sleeve 14’’’ (see col. 6, ll 64 – 67, col. 5, ll 11 – 22); wherein the bearing sleeve 14’’’ (see col. 6, ll 64 – 67, col. 1, ll 62 – 66) is disposed so as to be non-rotatable in an opening of a first of the two clip parts 2a and is disposed so as to be rotatable in an opening of a second of the two clip parts 2b; and wherein a first of the two spring legs 15a (see Figs. 14a – 14b, col. 6, ll 64 – 67, col. 7, ll 11 – 17, col. 6, ll 44 – 46) of the leg spring is abuttingly supported on the bearing sleeve 14’’’ (see definition of abut above in response to arguments), and a second of the two 15b (see Figs. 14a – 14b, col. 6, ll 64 – 67, col. 7, ll 11 – 17, col. 6, ll 44 – 46) is supported on the second clip part 2b; wherein the bearing sleeve has a protrusion 14b (see Fig. 14a – 14b, col. 7, ll 10 – 18) which protrudes outwards over one of the two clip parts in a direction of an axis of rotation of the two clip parts (protrusion 14b has a thickness in the direction of the axis of rotation and thus is protruding in the direction of the axis of rotation; see annotated Fig. 14a below), and wherein the first spring leg 15a abuts on the protrusion in a rotational direction (see annotated Fig. 14a below) about the axis of rotation (see annotated Fig. 14a below) where the first spring leg 15a and abuttingly supported in the force direction of the leg spring (as the spring leg is welded onto the bearing sleeve it is abuttingly supported by that weld in the force direction of spring leg, see definition of abut in response to arguments above). 

    PNG
    media_image1.png
    798
    564
    media_image1.png
    Greyscale

In regards to claim 2, Lazic discloses: the surgical clip according to claim 1, see 102 rejection above, wherein the first spring leg is welded, adhesively bonded, or soldered to the protrusion (see col. 2, ll 3 – 7), Lazic teaches that the spring leg is specifically welded.
	In regards to claim 6, Lazic discloses: the surgical clip according to claim 1, see 102 rejection above, wherein the radial thickness of the protrusion 14b (see Fig. 14a – 14b, col. 7, ll 10 – 18) is thicker (see annotated Fig. 14a below) than a wall thickness of a bearing portion 14a (see Figs. 14a – 14b, col. 6, 64 – 67, col. 6, ll 12 – 26) of the bearing sleeve 14’’’ (see col. 6, ll 64 – 67, col. 1, ll 62 – 66) on which the second part is rotatably mounted. 

    PNG
    media_image2.png
    929
    674
    media_image2.png
    Greyscale

14b (see Fig. 14a – 14b, col. 7, ll 10 – 18) protrudes axially on an encircling outer edge 14c (see Figs. 14a – 14b, col. 6, 64 – 67, col. 6, ll 12 – 26) of the bearing sleeve 14. 
In regards to claim 8, Lazic discloses: the surgical clip according to claim 7, see first 102 rejection above, wherein an axial height of the protrusion 14b is taller than a height of the encircling outer edge 14c of the bearing sleeve 14’’’ (see annotated Fig. 14a below).

    PNG
    media_image3.png
    860
    643
    media_image3.png
    Greyscale
  
16 (see Fig. 14a, col. 2, ll 46 - 49) is a bent back so as to form a rivet head.
In regards to claim 10, Lazic discloses: the surgical clip according to claim 1, see 102 rejection above, wherein the bearing sleeve 14’’’ (see Figs. 14a – 14b and 16a – 16b, col. 6, ll 62 – 66) has a plug-in portion which has a non-circular external cross section and which is a plug-fitted so as to be non-rotatable in that opening of the first clip part that is configured so as to be non-circular. 
In regards to claim 11, Lazic discloses: the surgical clip according to claim 1, see 102 rejection above, wherein the two clip parts have each one clamping arm 5a and 5b (see Figs. 14a – 14b, col. 4, ll 4 – 11) one operating arm 6a and 6b (see Figs. 14a – 14b, col. 4, ll 4 – 11), and one middle portion (see Figs. 18a – 18b, col. 4, ll 12 – 14, ll 29 – 32)  located therebetween, said middle portion having the opening. 
In regards to claim 12, Lazic discloses: the surgical clip according to claim 1, see 102 rejection above, wherein the second spring leg 15b (see Fig. 14b, col. 6, ll 62 – 66, col. 6 ll 48 – 49) of the leg spring is hooked onto the second clip part.
In regards to claim 13, Lazic discloses: the surgical clip according to claim 1, see 102 rejection above, wherein the second spring leg 15b (see Fig. 14b, col.6, ll 62 – 66, col. 5, ll 11 – 14) of the leg spring is welded, adhesively bonded, or soldered to the second clip part. 
In regards to claim 14, Lazic discloses: the surgical clip according to claim 1, see 102 rejection above, wherein the bearing sleeve and/or the leg spring are/is formed from a metal (see col. 2, ll 3 – 7).
In regards to claim 15, Lazic discloses: the surgical clip according to claim 1, see 102 rejection above, wherein the two clip parts are formed from a plastics material (see col. 2, ll 8 – 11).
In regards to claim 16, Lazic discloses: the surgical clip according to claim 1, see 102 rejection above, wherein the surgical clip is an aneurysm surgical clip (see abstract).
14’’’ and the leg spring 4 are formed from a metal (see col. 2, ll 3 – 7, if bearing sleeve is weldable it must be made of a metal material as well, titanium as it is disclosed) and wherein the two clip parts 2a and 2b are formed from a plastics material (see col. 2, ll 8 – 15). 
In regards to claim 18, Lazic discloses: the surgical clip according to claim 17, see 102 rejection above, wherein the bearing sleeve is formed from titanium (see col. 2, ll 3 – 7, if bearing sleeve is weldable it must be made of a metal material as well, likely titanium as it is disclosed) and the two clip parts 2a and 2b are formed from PEEK (see col. 2, ll 8 – 15, PEEK is listed). 
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a variant interpretation of Lazic.
  In regards to claim 1, Lazic discloses: a surgical clip 1’’’ (see Figs. 14a – 14b, [0051], ll 1 – 3) comprising, two clip parts 2a and 2b (see Figs. 14a – 14b, col. 6, ll 64 – 67) that are rotatably interconnected by a separate bearing sleeve 14’’’ (see Figs. 14a – 14b, col. 6 – 7, ll 64 – 9) and a leg spring 4 (see Figs. 14a – 14b, col. 6, ll 64 – 67, col. 4, ll 5 – 9) which pretensions the two clip parts to an initial rotary position, the leg spring having a coil body 4a (see Fig. 4, col. 6, ll 64 – 67, col. 5, ll 11 – 22) and two spring legs 4b (see Fig. 4, col. 6, ll 64 – 67, ll 11 – 22) ; wherein the coil body 4a of said leg spring 4 is at least partially disposed within the bearing sleeve 14’’’ (see col. 6, ll 64 – 67, col. 5, ll 11 – 22); wherein the bearing sleeve 14’’’ (see col. 6, ll 64 – 67, col. 1, ll 62 – 66) is disposed so as to be non-rotatable in an opening of a first of the two clip parts 2a and is disposed so as to be rotatable in an opening of a second of the two clip parts 2b; and wherein a first of the two spring legs 15a (see Figs. 14a – 14b, col. 6, ll 64 – 67, col. 7, ll 11 – 17, col. 6, ll 44 – 46) of the leg spring is abuttingly (see definition of abut in response to arguments above) supported on the bearing sleeve 14’’’, and a second of the two spring legs 15b (see Figs. 14a – 14b, col. 6, ll 64 – 67, col. 7, ll 11 – 17, col. 6, ll 44 – 46) is supported on the second clip part 2b; wherein the bearing sleeve has a protrusion 14b and 14c (see Fig. 14a – 14b, col. 7, ll 10 – 18) which protrudes outwards over one of the two clip parts in a direction of an axis of rotation of the two clip parts (protrusion 14b and 14c has a thickness in the direction of the axis of rotation and thus is protruding in the direction of the axis of rotation; see annotated Fig. 14a below), and wherein the first spring leg 15a abuts on the protrusion in a rotational direction (see annotated Fig. 14a below) about the axis of rotation (see annotated Fig. 14a below) where the first spring leg 15a and abuttingly supported in the force direction of the leg spring (as the spring leg is welded onto the bearing sleeve it is abuttingly supported by that weld in the force direction of spring leg, see definition of abut in response to arguments above). 


    PNG
    media_image1.png
    798
    564
    media_image1.png
    Greyscale

In regards to claim 5, Lazic discloses the surgical clip according to claim 1, see second 102 rejection above, wherein the protrusion 14b and 14c (see Fig. 14a – 14b, col. 7, ll 10 – 18) is configured so as to be hook-shaped and engages radially across the first spring leg (see annotated Fig. 14a below, the upwards arrow of the protrusion defining a radial engagement of the protrusion across a welded first spring leg 15a).

    PNG
    media_image4.png
    949
    635
    media_image4.png
    Greyscale

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by a variant interpretation of Lazic.
In regards to claim 20, Lazic discloses a surgical clip 1’’’ (see Figs. 14a – 14b, [0051], ll 1 – 3) comprising, two clip parts 2a and 2b (see Figs. 14a – 14b, col. 6, ll 64 – 67) that are rotatably interconnected by a separate bearing sleeve 14’’’ (see Figs. 14a – 14b, col. 6 – 7, ll 64 – 9), the bearing 14’’’ defining a sleeve axis; and a leg spring 4 (see Figs. 14a – 14b, col. 6, ll 64 – 67, col. 4, ll 5 – 9) which pretensions the two clip parts to an initial rotary position, the leg spring having a coil body 4a (see Fig. 4, col. 6, ll 64 – 67, col. 5, ll 11 – 22) and two spring legs 4b (see Fig. 4, col. 6, ll 64 – 67, ll 11 – 22); wherein the coil body 4a of said leg spring 4 is at least partially disposed within the bearing sleeve 14’’’ (see col. 6, ll 64 – 67, col. 5, ll 11 – 22); wherein the bearing sleeve 14’’’ (see col. 6, ll 64 – 67, col. 1, ll 62 – 66) is disposed so as to be non-rotatable in an opening of a first of the two clip parts 2a and is disposed so as to be rotatable in an opening of a second of the two clip parts 2b; and wherein a first of the two spring legs 15a (see Figs. 14a – 14b, col. 6, ll 64 – 67, col. 7, ll 11 – 17, col. 6, ll 44 – 46) of the leg spring is supported on the bearing sleeve 14’’’, and a second of the two spring legs 15b (see Figs. 14a – 14b, col. 6, ll 64 – 67, col. 7, ll 11 – 17, col. 6, ll 44 – 46) is supported on the second clip part 2b; wherein the bearing sleeve 14’’’ has a plug-in portion 14a (see Figs. 16a – 16b, [0048] and [0051])  which has a non-circular external cross section (see Figs. 16a – 16b, [0048] and [0051], 8a which is defined by 14a is noted to have any other non-circular cross-section, thus 14a has non-circular cross-section) and which is plug-fitted so as to be non-rotatable (see [0048] and [0051], the bearing sleeve is designed to be non-rotatable) in the opening 8a (see Figs. 15a – 15b, [0048] and [0051]) of the first clip part 2a that is configured so as to be non-circular (see [0048] and [0051]); wherein the bearing sleeve 14’’’ has an encircling annular collar 14c (see Figs. 14a, 16a, and 16b, [0048] and [0051]) which adjoins on the plug portion 14a in the direction of the sleeve axis (see annotated Fig. 14a below) and the outer diameter of which 14c (as noted in the 112b rejection above, which will be regarded to as the encircling annular collar) is greater than the outer diameter of the plug portion 14a (as seen in Fig. 16a, the outer diameter of 14c is greater than the outer diameter of 14a); wherein the bearing sleeve 14’’’ has a protrusion 14b which protrudes outwards over the annular collar 14c in the direction of the sleeve axis (see annotated Fig. 14a below which describes this limitation), and wherein the first spring leg 4b abuts (see definition of abut in response to arguments above) on the protrusion 14b in the (as the spring leg is welded onto the bearing sleeve on the protrusion it abuts in the circumferential direction as it abuts in a direction on the circumference of the bearing sleeve) of the sleeve 14’’’ and is supported in the force direction of the leg spring (as the spring leg is welded it is supported in the force direction of the leg spring which attempts to expand outwards). 

    PNG
    media_image5.png
    698
    656
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lazic.
In regards to claim 4, Lazic discloses: the surgical clip according to claim 1, see first 102 rejection above.  
However, Lazic does not explicitly disclose wherein the axial height of the protrusion 14b is taller than the diameter of the first spring leg 15a. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Lazic to have wherein the axial height of the protrusion is taller than the diameter of the first spring leg since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 (see instant spec. [34], ll 6 – 9). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lazic in view of Merz (US 4932955 A), herein referenced to as Merz, cited in previous office action.
	In regards to claim 3, Lazic discloses: the surgical clip according to claim 1, see first 102 rejection above. Lazic does not teach: wherein the first spring leg is at least partially embedded in a form-fitting manner in the protrusion. 
However, Merz teaches a similar surgical clip: wherein the first spring leg 220a (see Fig. 7, col. 5, ll 47 - 51) is at least partially embedded in a form-fitting manner in the protrusion 216a (see Fig. 7, col. 5, ll 47 - 51). In Merz’s disclosure the protrusion is a notch which in this case is similar to that of the protrusion as disclosed as it a similar structure with similar functionally to the present application’s protrusion. As seen in Fig. 7 of Merz, the first spring leg is partially embedded into this notch/protrusion. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazic to incorporate the teachings of Merz and have a surgical clip in which a spring leg will be at least partially embedded in a protrusion. Such motivation can be found in Merz such that this embedment will prevent the spring from moving and prevent gouging of the other parts of the clip (see col. 4 - 5, ll 63 - 3 and col. 6, ll 31 - 34). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lazic in view of Meyers et al (US 5925064 A), herein referenced to as “Meyers”.

	However, Meyers in a similar field of invention teaches a surgical clip 10 (see Figs. 1 – 3) that utilizes welding (col. 2, ll 54 – 58, col. 9, ll 22 – 25) to combine the parts of the clip itself. Meyers further teaches: not welding (see col. 2, ll 54 – 58, col. 9, ll 22 – 25, where alternatives including glue, press-fit, soldering, or orbitally riveting).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazic to incorporate the teachings of Meyers and have a surgical clip that utilizes not welding to combine parts of the clip. Motivation for such can be found in Meyers as glue can be utilized when there are parts are not both metal that are being attached to each other (see col. 2, ll 52 – 58). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771